DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a package, classified in H01L 25/0657,.
II. Claims 10-15, drawn to a method, classified in H01L 21/00, H01L 21/563, H01L 24/80.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made (I).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process in regards to attaching/bonding processes (soldering, eutectic bonding, etc.), deposition processes (CVD, sputtering, etc.)and the order in which the processes are performed.
In the event that Group I or II are chosen, this application contains claims directed to the following patentably distinct species:  
Species 1, Embodiment I, Figs. 12B-14, item 300
Species 2, Embodiment II, Fig. 17, item 300
Species 3, Embodiment III, Figs. 19-26, item 400
The species are independent or distinct because:
Species 1 has a smiling profile caused by bumps increasing in height from the central portion to the outer portions.  Species 2 has a frown profile caused by bumps decreasing in height from the central portion to the outer portions..  Species includes a device package 200 mounted on a package substrate 410 which has a linear profile.. In addition, these species are not obvious variants of each other based on the current record.
In the event that one of Species 1 is chosen, this application contains claims directed to the following patentably distinct Sub-Species:  
Sub-Species A, Fig. 16A
Sub-Species B, Fig. 16B
Sub-Species C, Fig. 16C
Sub-Species D, Fig. 16D
The Sub-Species are independent or distinct because:
Sub-Species A has dummy pads 180B of a circular shape and have different sizes in the different zones.  Sub-Species B has a similar configuration of Sub-Species A, but the dummy pads 180B have a different shape and are square or rectangular.  Sub-Species C has dummy pads 180B that are circular in shape and similar in size in each zone with different zones having a different number of dummy pads 180B in each of the regions 402.  Sub-Species D has a similar configuration of Sub-Species C, but the dummy pads 180B have a different shape and are square or rectangular 
In the event that one of Species 2 is chosen, this application contains claims directed to the following patentably distinct sub-species:  
sub-species a, Fig. 18A
sub-species b, Fig. 18B
sub-species c, Fig. 18C
sub-species d, Fig. 18D
The sub-species are independent or distinct because:
Sub-species a has dummy pads 180B of a circular shape and have different sizes in the different zones.  Sub-species b has a similar configuration of sub-species a, but the dummy pads 180B have a different shape and are square or rectangular.  Sub-species c has dummy pads 180B that are circular in shape and similar in size in each zone with different zones having a different number of dummy pads 180B in each of the regions 402.  Sub-species d has a similar configuration of sub-species c, but the dummy pads 180B have a different shape and are square or rectangular 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, NO CLAIMS ARE GENERIC.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  a) the inventions have acquired a separate status in the art in view of their different classification; b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries); d) the prior art applicable to one invention would not likely be applicable to another invention; and e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        July 20, 2022